Title: To Alexander Hamilton from Thomas Marshall and William Pearce, 3 October 1792
From: Marshall, Thomas,Pearce, William
To: Hamilton, Alexander



Sir
Paterson [New Jersey] Octr. 3d: 1792

Having taken into Consideration your kind request of this Morning, we respectfully Submit the following to your Approbation, but first we beg to be Understood that we entertain bothe Esteem and Friendship for Major L’Enfant and Col: Cummings whose behaviour since their Appointment has every way Satisfied and pleased us, and nothing herein is meant in the most distant manner to glance at them.
In An Undertaking like this the Masterly Completion of the Machinery depends very much upon a Judicious Selection of Tools and Materials, which Nought but a Knowledge of the Purposes to which they are meant to be apply’d can enable the Purchaser to give Satisfaction to the Workmen or do Justice to the Society; peculiar Applications require peculiar properties, for that Tool or Material which may be prime in the first Stage, becomes, (very often) totally useless in the Second.
The Training up youth in the Different Branches of the Manufactory we consider Politic and Reqisite; in many of the Different Stages of our respective Businesses a Stout Boy, by a Twelvemoths Instruction wou’d be able to Stand in the Shoes of an Adult person, and in a Country like this where Wages are so exceedingly high, a Material Saving wou’d Eventually acere to the Society if Apprentices were taken under certain Regulations.
As the Payment of Wages carries an Amazing Influence with it over the minds of the people employ’d, we respectfully Submit to you, to permit us to send our Account Book, to Col Cummings, every Saturday Morning, for his Examination, and Scrutity, and if the Account shou’d appear to him right and Just, that he may send us the precise Sum of that Weeks Wages to be by us paid to our respective Tradesmen.
Mahogany, Iron, Wire, Scantling &c of peculiar properties being now wanted, some of which we shall one of us be obliged to go to Mount Hope, Andover, and Pompton for, likewise to York, our Salaries will not admit of Journeys being taken without our Actual Reimbursement of our unavoidable Expences, a Standard to go by is what we wish and of whom we are to draw Stipulated Sums for those Outgoings, the Iron is now wanted, and the Men Cannot work in the Morning as they ought to do for want of Stoves, these regulations we respectfully Submit to your Determination, and are Sir
Your Most Obedt. Humble Servts.

Thomas Marshall and Wm. Pearce
Honble. Alexander Hamilton Esqr.

